Case 5:20-cv-00129-PGB-PRL Document 12 Filed 04/09/20 Page 1 of 3 PagelD 190

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Middle District of Florida

Case Number: 5:20-CV-00129-40-PRL

Plaintiff:
MATTHEW MCGILL

vs.

Defendants:
DAVID R. MILES, et al.

For:

April S. Goodwin, Esq.
The Goodwin Firm
801 West Bay Drive
Suite 705

Largo, FL 33770

Received by Family & Court Services, LLC on the 7th day of April, 2020 at 1:25 pm to be served on DAVID R. MILES, 33
CAMINO REAL, #303, HOWEY-IN-THE-HILLS, FL 34737.

|, Terry Moore, do hereby affirm that on the 7th day of April, 2020 at 4:04 pm, I:

INDIVIDUALLY/PERSONALLY served by delivering a true copy of the SUMMONS, PLAINTIFF'S MOTION FOR TEMPORARY
RESTRAINING ORDER AND MEMORANDUM IN SUPPORT, ORDER, and COMPLAINT with the date and hour of service
endorsed thereon by me, to: DAVID R. MILES at the address of: 33 CAMINO REAL, #303, HOWEY-IN-THE-HILLS, FL 34737,
and informed said person of the contents therein, in compliance with state statutes.

Military Status: Based upon inquiry of party served, Defendant is not in the military service of the United States of America.
Marital Status: Based upon inquiry of party served, Defendant is married.

| certify that | am over the age of 18, have no interest in the above action, and have been properly certified as a process server

by Administrative Order A-2008-21-B and am currently certified to serve process pursuant to the provisions of the order. Under
penalty of perjury | declare that the facts contained herein are true to the best of my knowledge.

 

Family & Court Services, LLC
115 E Burleigh Bivd

Tavares, FL 32778

(352) 343-3991

Our Job Serial Number: FAM-2020008353

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8 1c
Case 5:20-cv-00129-PGB-PRL Document 12 Filed 04/09/20 Page 2 of 3 PagelD 191
Case 5:20-cv-00129-PGB-PRL Document10 Filed 04/06/20 Page 1 of 2 PageID 186

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Middle District of Florida
MATTHEW MCGILL ) DATE SERVED: Ke
TIME SERVED: 2/9 et)
) CPS: “7M $y/*~—
JOB# oy BSF Sas
Plaintiff(s) )
Vv. Civil Action No. 5:20-cv-00129-Oc-40PRL
DAVID R. MILES et al )
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) David R. Miles
33 Camino Real #303
Howey-in-the-Hills, FL 34737

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: APRILS. GOODWIN, ESQ.

The Goodwin Firm
801 West Bay Drive, Suite 705
Largo, FL 33770

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Elizabeth M. Warren

CLERK OF COURT 35°" **

Date: . APY 06, 2020

 
Case 5:20-cv-00129-PGB-PRL Document 12 Filed 04/09/20 Page 3 of 3 PagelD 192
Case 5:20-cv-00129-PGB-PRL Document 107 Fi@ec0@4061220 Aagee2206 227 AaegeID1eg

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) Ma MV ds R MA LES
was received by me on (date) Alf: 7 / JOH)

1 personally served the summons on the individual at (place) 3 3 Cam IND Roy L, #302
Howey-(n-THe- Mis, FL 34737 dae) 4 /'7fga20 3

CI left the summons at the individual’s residence or usual place of abode with (name)

 

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

C I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) 5 or
1 I returned the summons unexecuted because ; or
O1 Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 4

   

J

Server’s signature

“TeRRy Meore, CdS SAI-NS

Printed name and title

 

7 [200

WS E. Rorecu Bayh , wares, HL 299%

Server’s address

Additional information regarding attempted service, etc:
